DETAILED ACTION
This Office Action is in response to Applicant’s communications filed on 05/10/2021 in response to the Non-Final Office Action dated 02/10/2021
Claims 6-7 have been canceled. Claims 20-22 have been added. Claims 1-5 and 8-22 are pending.

Allowable Subject Matter
Claims 1-5 and 8-22 are allowed.

Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record, either taken alone or in combination, fails to teach, suggest and render obvious the claim limitations (as a whole): “An antenna tower system comprising: a main antenna, configured to receive a first signal at the antenna tower; an interfering transmitter antenna configured to transmit a second signal from the antenna tower; a first auxiliary antenna, configured to receive the second signal in a first expected interference direction associated with the interfering transmitter antenna; an adjustment unit in communication with the first auxiliary antenna to receive the second signal and configured to adjust the second signal; and a combiner unit, in communication with the main antenna and the adjustment unit, the combiner unit being configured to combine the adjusted second signal with the first signal, to reduce a contribution of the second signal to the first signal” of Claim 1.
Bull is the closest art reference in Examiner’s prior art search. Bull discloses a wireless communication terminal in a satellite communication system includes a primary antenna array and a first controller configured to steer a main beam of the primary antenna array in a desired direction. The wireless communication terminal also includes an auxiliary antenna array and a second controller configured to control complex weights to be applied by at least some antenna elements of the auxiliary antenna array to corresponding variants of a second signal received by the at least some auxiliary antenna elements. Furthermore, Bull discloses a co-located wireless communication terminal that may belong to a co-located see Bull in FIGS. 1-3, [0003]-[0004], [0011]-[0012], [0018]-[0021] and [0024]-[0025]). However, Bull fails to discloses a antenna tower system comprising a main antenna configured to receive a first signal at the antenna tower; an interfering transmitter antenna configured to transmit a second signal from the antenna tower; and a first auxiliary antenna, configured to receive the second signal in a first expected interference direction associated with the interfering transmitter antenna. Although the interference mitigation operations using an adjustment unit and a combiner unit are similar, Bull fails to disclose a single system in a antenna tower assembly to perform interference mitigation functions as required from the claimed invention. In addition, the Examiner believes that one of ordinary skill in the art would not be motivated to modify Bull to form an antenna assembly based on wireless communication terminals as illustrated in Bull in a satellite communication system because the modification would changes Bull’s satellite communication system for its original intention and purpose.
Claim 17 recites similar allowable subject matters as in Claim 1, thus Claim 17 is allowed for the same reasons of Claim  1.
Depending Claims 2-5, 8-16 and 18-22 are allowed for the same reasons by virtue of their dependency of independent Claim 1 or 17.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIHUA ZHANG whose telephone number is (571)272-4326.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUIHUA ZHANG/Primary Examiner, Art Unit 2416